IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 June 19, 2008
                                No. 07-31045
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

ROBERT W CLARK, JR

                                           Defendant-Appellant


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                         USDC No. 5:98-CR-50036-1


Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.
PER CURIAM:*
      Robert W. Clark, Jr., federal prisoner # 09895-035, seeks leave to proceed
in forma pauperis (IFP) on appeal. He seeks to appeal the district court’s denial
of his motion to disclose the grand jury transcript. Clark was convicted of
conspiracy to distribute 50 or more grams of cocaine base (crack) and
distribution of 50 or more grams of crack and was sentenced, in 1999, to 360
months of imprisonment on the conspiracy count and 240 months of
imprisonment on the distribution count.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-31045

      Clark has not shown that the district court had jurisdiction to grant his
motion requesting the grand jury transcript in connection with a judicial
proceeding. See United States v. Carvajal, 989 F.2d 170, 170 (5th Cir. 1993).
Moreover, he has not alleged that the material is needed to avoid a possible
injustice in another judicial proceeding, and he cannot conduct a “fishing
expedition” to find something that may support further relief under 28 U.S.C.
§ 2255. See id.
      Because Clark’s appeal is wholly without merit and thus frivolous, see
Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983), his IFP motion is denied
and his appeal is dismissed as frivolous. See 5TH CIR. R. 42.2.; Carvajal, 989
F.2d at 170. We warn Clark that the filing of frivolous appeals may result in the
imposition of sanctions. These sanctions may include dismissal, monetary
sanctions, and restrictions on his ability to file pleadings in this court and any
court subject to this court’s jurisdiction. Clark should review any pending
appeals to ensure that they are not frivolous.
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                        2